



COURT OF APPEAL FOR ONTARIO

CITATION:

Bales Beall LLP v. Fingrut, 2013 ONCA 266

DATE: 20130429

DOCKET: C56235

Laskin, Cronk and Hoy JJ.A.

BETWEEN

Bales Beall LLP

Solicitors (Respondents in Appeal)

and

Karen Fingrut

Client (Appellant)

Howard E. Warren, for the appellant

Rebecca Jones and Lindsay Beck, for the respondent

Heard: April 24, 2013

On appeal from the judgment of Justice Peter Lauwers of
    the Superior Court of Justice, dated October 12, 2012.

By the Court:

I.        Introduction

[1]

This appeal arises from a clients assessment of her solicitors bill of
    costs under the
Solicitors Act
, R.S.O. 1990, c. S. 15.  The client,
    Karen Fingrut, appeals from the motion judges decision declining to confirm
    the report and certificate of the assessment officer, setting aside the
    assessment officers award, and varying the recoverable quantum of the
    respondent solicitors bill of costs.

[2]

We see no basis on which to interfere with the motion judges decision.

II.       Discussion

[3]

The motion judge made four critical findings that, in our view, are
    dispositive of this appeal.

[4]

First, he held that the assessment officer erred in his evaluation of
    the skill and competence of the solicitors in their conduct of the appellants
    matrimonial litigation with her husband because the assessment officers
    findings on this issue were not supported by the evidence.

[5]

To the extent that the motion judges reasons may be read as suggesting
    that expert evidence is always required at an assessment hearing on the issue
    of the applicable standard of practice, we agree with the appellant that the
    motion judge erred.  Expert evidence on the standard of competence and skill
    required of a lawyer in a particular case, while often useful at an assessment
    hearing, is not a prerequisite to a consideration of the quality of the legal
    services reflected in a solicitor-client bill that is challenged on
    assessment.  However, that is not the end of the matter.

[6]

In this case, the appellant advanced numerous complaints about her
    solicitors conduct before the assessment officer and the motion judge.  She
    renews many of these complaints before this court.

[7]

Some of the appellants complaints were not expressly addressed in the
    assessment officers and the motion judges reasons.  This is understandable
    because several of her complaints are wholly irrelevant to the question of the
    reasonableness of the solicitors bill of costs.  As relevant to that central
    issue, we agree with the motion judge that there was no evidence before the
    assessment officer establishing that the solicitors lacked skill and competence
    in their representation of the appellant.  Where, as here, the clients case is
    resolved before trial by way of voluntary settlement agreed upon by the client,
    evidentiary support is generally required for a claim of deficient or
    incompetent assistance by counsel.  There was no evidentiary support here for
    the assessment officers conclusory criticisms of the solicitors performance.

[8]

Second, the motion judge held that the assessment officer erred by
    treating the former costs grid as the benchmark for setting the appropriate
    hourly rates for the lawyers and support staff involved in the management of the
    appellants case, notwithstanding the existence of a written retainer agreement
    that specified the applicable rates and terms of the fee agreement between the
    parties.

[9]

We agree.  The assessment officer paid scant attention to the terms of
    the retainer agreement.  The agreement and the monthly interim accounts
    delivered by the solicitors detailed, in clear and unambiguous language, the
    nature of the services provided and the fees associated with those services. 
    The assessment officer provided no meaningful explanation for his substitution
    of an entirely different set of hourly billing rates.

[10]

Moreover,
    even when in effect, the costs grid on which the assessment officer relied in
    utilizing different, and significantly lower, hourly rates did not pertain to costs
    between a solicitor and his or her own client.  Nor were the substantial
    indemnity billing rates contemplated by that grid the equivalent of the full
    indemnity rates on which the solicitors accounts were based.

[11]

Third,
    we reach a similar conclusion regarding the assessment officers discounting of
    the time charged by the solicitors.

[12]

In
    this case, the solicitors employed a team approach to the management of the
    appellants case.  This approach was set out in the retainer agreement, which
    the appellant accepted, by the disclosure of the lawyers and support staff who
    were to be involved on the appellants file, together with their applicable
    hourly rates.

[13]

As
    the assessment officer himself recognized, the use of a team approach, properly
    implemented and supervised, can minimize client costs by involving junior
    counsel, law clerks and paralegals for select tasks, rather than senior
    counsel.  As he stated, [w]hen implemented efficiently and effectively, [the
    use of] support staff can reduce legal fees.

[14]

Thus,
    there is nothing inherently objectionable to a solicitors use of a team
    approach for the conduct of litigation.  That said, the use of this litigation management
    method must be properly supervised to yield a fair and efficient result for the
    client and to avoid unnecessary duplication of services and, hence, of legal
    fees.

[15]

In
    this case, the assessment officers holding that counsels docketed time was
    excessive was conclusory only.  His reasons reveal no cogent basis for his
    sweeping reductions of the hours billed by the senior solicitor, save for his
    own sense that the services at issue were duplicative.  This is not a
    defensible basis for material reductions in the hours billed by the senior solicitor. 
    It also ignores the nature of the team approach agreed upon by the appellant,
    an approach that she herself relied upon through her frequent communications
    with various members of the respondent law firm.

[16]

Finally,
    the motion judge concluded that the assessment officer erred by characterizing
    this matrimonial case as simple and uncomplicated.

[17]

Again,
    we agree.  Although this was not the most complicated of contested matrimonial
    cases, it was not straightforward or run-of-the-mill.

III.      Conclusion and Disposition

[18]

These
    errors by the assessment officer permeated his evaluation of the solicitors
    bill of costs, causing him to undervalue the nature and extent of the
    solicitors work, the complexity of the case, and the benefits to the appellant
    of the settlement ultimately reached by the parties.

[19]

In
    these circumstances, the motion judge was fully justified in declining to
    confirm the assessment officers report and certificate, and in undertaking his
    own evaluation of the reasonableness of the solicitors bill of costs based on
    the factors outlined by this court in
Cohen v. Kealey & Blaney
,
    [1985] O.J. No. 160.  While we might have approached certain of those factors
    in a manner that differs from the approach employed by the motion judge, we see
    no reversible error in his analysis or in his award of fees and disbursements
    to the solicitors.

[20]

We
    conclude with this observation.  The appellant, through counsel, argued before
    this court that certain of the motion judges comments throughout the
    proceeding before him evidenced a reasonable apprehension of bias.  The suggestion
    of judicial bias  actual or perceived  is a serious allegation.  It is
    tantamount to the assertion that a miscarriage of justice occurred.  As a
    result, it should not be advanced lightly and without evidentiary support.

[21]

In
    this case, having reviewed the transcript of the proceeding before the motion
    judge, we are satisfied that the impugned conduct of the motion judge falls far
    short of the high threshold for establishing judicial bias.  Indeed, certain of
    the motion judges impugned comments were arguably adverse to the solicitors,
    rather than to the appellant.

[22]

The
    appeal is dismissed.  The solicitors are entitled to their costs of the appeal,
    fixed in the amount of $8,500, inclusive of disbursements and all applicable
    taxes.

Released:

APR 29 2013                                    John
    Laskin J.A.

JL                                                    E.A.
    Cronk J.A.

Alexandra
    Hoy J.A.


